Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 9 are allowable, because prior art does not teach:
(Claim 1) a third semiconductor region provided around the second semiconductor region along a first plane crossing a first direction, the third semiconductor region being of the second conductivity type and being separated from the second semiconductor region, 
a fourth semiconductor region provided around the third semiconductor region along the first plane, the fourth semiconductor region being of the first conductivity type,
an impurity concentration of the first conductivity type in the fourth semiconductor region being greater than an impurity concentration of the first conductivity type in the first semiconductor region;
a second electrode provided on the second semiconductor region and electrically connected to the second semiconductor region; and
a third electrode provided on the third and fourth semiconductor regions, electrically connected to the third and fourth semiconductor regions, and separated from the second electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 4, 2021